Citation Nr: 1530813	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  14-07 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to posttraumatic stress disorder (PTSD).

4. Entitlement to an initial rating in excess of 10 percent for service-connected coronary artery disease (CAD).

5. Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

6. Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, type II.

7. Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

8. Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.

9. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1970.  He served in the Republic of Vietnam from June 28, 1969 to June 25, 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that denied service connection for bilateral hearing loss, tinnitus, and GERD.

In October 2013, the RO denied entitlement to increased ratings for PTSD, diabetes mellitus, type II, peripheral neuropathy of the lower extremities, and to a TDIU.  The Veteran submitted a timely notice of disagreement in October 2014.  Further, in January 2014, the RO granted service connection for CAD and assigned a 10 percent rating.  The Veteran submitted a timely notice of disagreement with the evaluation in January 2015.  Unfortunately, a statement of the case has not been issued addressing these matters and as such, these matters are addressed in the remand below. Manlincon v. West, 12 Vet. App. 238 (1999).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for GERD; to increased ratings for CAD, PTSD, diabetes mellitus, type II, and peripheral neuropathy of the lower extremities; and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The current hearing loss is not related to service.

2. The current tinnitus is not related to service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2. The criteria for entitlement to service connection for tinnitus loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The duty to notify was satisfied by way of a letter sent to the Veteran in April 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records and records from the Social Security Administration (SSA) have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examinations were provided in August 2010 and October 2013.  The examiners reviewed the claims file, examined the Veteran, and provided rationales for provided etiology opinions.  Therefore, the examination reports are adequate for rating purposes.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012).

 The Court has held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

 In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) presumption only relates to the question of service incurrence, it does not relate to questions of whether the veteran has a current disability or whether there was a nexus between the in-service event and the current disability.

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).
In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  The Board observes that the Veteran has a hearing loss disability for VA compensation purposes as his August 2010 VA examination shows that the auditory thresholds at least three frequencies in each ear were 26 decibels or greater.  Further, he is competent to report tinnitus.  The question remains as to whether the current hearing loss and tinnitus manifested during or as a result of service.

The Veteran has stated that he was exposed to noise during active service due to his military occupational specialty (MOS) and duties.  His personnel records show that his MOS was light weapons infantryman.  In his notice of disagreement, the Veteran indicated that he had his M-16 with him the entire time he was in service and that he shot many bullets while in Vietnam.  He was also assigned to a tank platoon and was exposed to noise from the tank while it was shooting.  He said the noise was deafening.  The Board notes that the Veteran is in receipt of a Combat Infantryman's Badge (CIB).  Therefore, acoustic trauma in service is conceded.

In an October 2012 statement from the Veteran's wife, she stated that the Veteran's hearing was bad after returning from Vietnam.  She stated that while she was sleeping, the Veteran would have the radio volume turned up.  He would tell her that he could not hear it if he turned the volume down.  She indicated that he has the same problem with the television.

The service treatment records do not reveal any complaints of bilateral hearing loss or tinnitus.  At entrance to service, the Veteran's auditory thresholds were as follows:


500
1000
2000
3000
4000
Right
0
0
0
5
15
Left
10
0
5
5
10

The separation examination report reveals that the Veteran scored a 15/15 on the whispered voice tests with respect to the left and right ears; no audiometric testing was completed.  However, the spoken voice test is a subjective and blunt measure of hearing loss, and is of little probative value in this case.  The test cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  Particularly in light of the Court's holding in Hensley v. Brown, 5 Vet. App. 155, 159 (1993), that 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements for hearing loss disability after service, the service examiners' indications that the spoken voice tests showed normal hearing at service separation is of little probative value.  As such, the absence of service treatment records showing in-service audiometric evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

In May 1975, the Veteran had an enlistment examination for a period of service in the Reserves.  The audiology examination showed his auditory thresholds as follows:


500
1000
2000
3000
4000
Right
20
15
15
--
20
Left
15
15
15
--
15


The Veteran had a VA examination in August 2010.  The examiner noted that at enlistment in 1968, the Veteran's hearing was normal bilaterally and that at separation, only a whisper test was completed.  The examiner stated that whisper tests are insensitive to high frequency hearing loss and are not suitable for rating purposes.  The examiner also noted that an audiology examination from May 1975 completed for the Reserves showed normal hearing.  The Veteran reported that while in Vietnam, he was exposed to gunfire and did not have ear protection.  He denied occupational and recreational noise exposure.  He reported having had tinnitus for a year or two.  He had difficulty hearing the television and had to turn the volume up.  The examiner opined that it is not at least as likely as not that his hearing loss and tinnitus are related to military noise exposure.  The examiner pointed out that the Veteran's hearing was normal during a Reserve enlistment examination that was completed five years after the Veteran separated from service.  The examiner also indicated that the configuration of the Veteran's hearing loss is not typical of hearing loss due to noise exposure.  She also based her opinion on the Veteran's report that his hearing loss began in the last two years.  Regarding tinnitus, since there was no high frequency hearing loss shown five years after separation from service, she found that the tinnitus was less likely due to military noise exposure. 

The Veteran had another VA examination in October 2013.  The examiner reviewed the claims file.  The examiner stated that the Veteran's hearing was within normal limits at enlistment and noted the whisper test at separation.  The examiner stated that the whisper test is not reliable evidence of normal hearing or hearing impairment.  However, as the Veteran reported onset of hearing loss and tinnitus years after service and a May 1975 reserve duty audiogram revealed normal hearing five years after active duty, the examiner found that his hearing loss and tinnitus are less likely as not caused by or a result of in-service noise exposure.  The examiner indicated that the Institute of Medicine (2006) stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure, and according to the NOISE MANUAL, (Fifth Edition, edited by Berger et al., AIHA Press 2000, p.125), "only seldom does noise cause a permanent tinnitus without also causing hearing loss."

Based on a review of the evidence, the Board finds that it does not support a finding of service connection for bilateral hearing loss or tinnitus.  The Board has considered the Veteran's lay statements regarding his in-service exposure to noise from guns and tanks and the manifestation of his symptoms.  The Veteran is competent to report having been exposed to noise during service and, in fact, based on his combat service acoustic trauma is conceded.  However, he is not competent to indicate whether he has a hearing loss disability or tinnitus for VA purposes as a result of the in-service exposure to noise or whether any hearing loss disability or tinnitus is related to service.  While the Veteran's wife indicated that he was hard of hearing after returning from Vietnam, the Veteran has not alleged that he has had bilateral hearing loss or tinnitus since service.  In fact, he informed the VA examiner that his hearing loss and tinnitus had started a few years prior to his examinations.  Consequently, the Veteran's and his wife's statements do not support a finding of service connection for either bilateral hearing loss or tinnitus.

The only competent and credible evidence addressing the etiology of the Veteran's hearing loss and tinnitus are the VA examinations.  The August 2010 examiner considered all of the evidence, including her notes about his exposure to gun fire during service and his report of onset of both conditions, and found that his hearing loss and tinnitus were not due to service.  Importantly, she found that the configuration of the Veteran's hearing loss is not typical of hearing loss due to noise exposure.  Another examiner provided a negative nexus opinion in October 2013.  The examiner found that because the Veteran reported onset of hearing loss and tinnitus years after service and a May 1975 reserve duty audiogram revealed normal hearing five years after active duty, that his hearing loss and tinnitus are less likely as not caused by or a result of in-service noise exposure.

The Board observes that the May 1975 enlistment examination for the Reserves, when compared to the auditory thresholds at entrance to service, show a slight shift.  However, the Veteran's hearing was still within normal limits at all frequencies in May 1975.  Hensley, 5 Vet. App. at 157.  Moreover, the May 1975 enlistment examination for the Reserves does not support a finding of service connection as it was conducted five years after the Veteran separated from service and the VA examiners found no link between the Veteran's current hearing loss and his complaints of noise exposure in service, even considering the 1975 audiology testing.

Accordingly, the preponderance of the evidence is against the Veteran's claims for service connection for hearing loss and tinnitus.  There is no evidence of complaints of, treatment for, or diagnosis of hearing loss or tinnitus during the Veteran's period of service.  There is no competent and credible evidence linking the Veteran's hearing loss or tinnitus to noise exposure in service.  Further, there is no evidence that either condition manifested within one year of separation from service.  Accordingly, the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus; the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



REMAND

The Veteran seeks service connection for GERD, to include as due to or as aggravated by his PTSD.  A VA examination was provided in June 2011; however, the examiner addressed only whether PTSD caused the Veteran's GERD and did not support the opinion with adequate rationale.  The examiner did not address whether the Veteran's PTSD has aggravated his GERD or whether his GERD is otherwise related to service.  Therefore, on remand, a new VA examination must be scheduled and adequate etiology opinions obtained.

As noted above, the Veteran submitted timely notices of disagreement with October 2013 and January 2014 rating decisions that denied entitlement to increased ratings for CAD, PTSD, diabetes mellitus, type II, and peripheral neuropathy of the lower extremities, and entitlement to a TDIU.  Unfortunately, a statement of the case (SOC) has not been issued addressing these matters.  When a notice of disagreement has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, these issues must be remanded for issuance of a SOC and to give the Veteran the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1 Schedule the Veteran for a VA examination to determine the etiology of the Veteran's GERD.  The examiner must be provided a copy of this remand and access to the Veteran's electronic claims file on Virtual VA and VBMS.  The examiner must indicate review of these items in the examination report.  All necessary testing must be completed.

After reviewing the claims file, examining the Veteran, and with consideration of the Veteran's lay statements, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD is causally related to service or to any service-connected disability, to include PTSD.

If not, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD has been aggravated (worsened beyond the normal progression) by a service-connected disability, to include PTSD.  

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's contentions, the lay history of symptomatology, and all relevant medical evidence of record. A rationale for all medical opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claim folder must indicate whether the notification letter was returned as undeliverable.

3. Then readjudicate the claim for service connection for GERD.  If the benefit remains denied, issue the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response.

4. Issue a statement of the case containing all applicable laws and regulations on the issues of entitlement to increased ratings for CAD, PTSD, diabetes mellitus, type II, and peripheral neuropathy of the lower extremities, and entitlement to a TDIU.  Manlincon, 12 Vet. App. 238.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's perfects an appeal for any of these issues, then such should return to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


